UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1741


In re: KAREEM JAMAL CURRENCE,

                    Petitioner.


                 On Petition for Writ of Mandamus. (5:18-hc-02027-D)


Submitted: September 13, 2018                               Decided: September 17, 2018


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Kareem Jamal Currence, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kareem Jamal Currence petitions for a writ of mandamus, asking that we direct

the district court to comply with 28 U.S.C. § 2243 (2012), which directs a court to

conduct a hearing on a habeas motion not more than five days after the Respondent files

its return, unless for good cause additional time is allowed. The district court’s docket

indicates that the district court recently granted the Respondent’s motion to dismiss

Currence’s 28 U.S.C. § 2241 (2012) petition and closed the underlying habeas matter.

Accordingly, we grant Currence’s application to proceed in forma pauperis, but deny the

mandamus petition as moot. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                    PETITION DENIED




                                           2